Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species 4 and 5 in the reply filed on November 20, 2020 (application filed on August 22, 2019) is acknowledged.  The traversal is on the ground(s) that Species 4 and 5 include significantly overlapping patentable features based on the similar structure of the semiconductor-on-insulator (SOI) substrate (102, Fig. 8, Species 4) and the bulk semiconductor substrate (103, Fig. 9, Species 5).  This is not found persuasive because the difference in structure of the two embodiments results in different functions of the said substrate material (i.e. altering capacitance and power consumption, current leakage, temperature dependent properties dependent on doping and material contacts, and other electrical properties).
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 7-8, 13-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected Species 1-3, Species 5, and Species 6-7, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 20, 2020 (application filed on August 22, 2019).


Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. [US PGPUB 20200235098] (hereinafter Li).

6.	Regarding claim 1, Li teaches a planar transistor device comprising a gate having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 5A, Para. 80), the transistor comprising: 
a gate structure (508U, 508L, Fig. 5A) positioned above a semiconductor substrate (509, Fig. 5A), the semiconductor substrate comprising a substantially planar upper surface (Fig. 5A); 
a channel region (506U, 506L, Fig. 5A); a source region (514US, 514LS, Fig. 5A); a drain region (514UD, 514LD, Fig. 5A); 
and at least one layer (any of layers 510N(1)-(3))
of a two-dimensional (2D) material (Para. 78)

wherein the at least one layer of 2D material has a substantially planar upper surface, a substantially planar bottom surface and a substantially uniform vertical thickness (each of 510N(1)-(3) shown substantially flat and with uniform thicknesses)
across an entire length of the at least one layer of 2D material in the gate length direction (as seen in Fig. 5A) and 
across an entire width of the at least one layer of 2D material in the gate width direction (as seen in Fig. 5B), 
wherein the substantially planar upper surface and the substantially planar bottom surface of the at least one layer of 2D material are positioned approximately parallel to a substantially planar surface of the semiconductor substrate ([510N(1)-(3), Fig. 5A, Para. 78], where the cross-sectional view in Fig. 5B shows another perspective of the said structural arrangement).

7.	Regarding claim 2, Li teaches the planar transistor device of claim 1, wherein the at least one layer of 2D material comprises a plurality of layers of 2D (510N(1)-(3), Para. 78) material positioned in a vertically stacked arrangement (Fig. 5A, Para. 78).

8.	Regarding claim 3, Li teaches the planar transistor device of claim 2, wherein the plurality of layers of 2D material comprise four individual layers of 2D material (510N(3), Para .74 and 78, where 510N(3) may be one or more additional two-dimensional layers [or slabs]).
	
Regarding claim 4, Li teaches planar transistor device of claim 2, wherein each of the plurality of layers of 2D material comprise a same 2D material (518(2), Para. 78).

10.	Regarding claim 5, Li teaches the planar transistor device of claim 2, wherein each of the plurality of layers of 2D material have a vertical thickness that is substantially the same (510N(1)-(3), Fig. 5A; as furthermore taught by the thickness ranges in Para. 74 of two-dimensional layers [or slabs] of identical structure).

11.	Regarding claim 6, Li teaches the planar transistor device of claim 1, wherein the at least one layer of 2D material comprises one of silicon, silicon germanium, a metal chalcogenide based material, a transition metal dichalcogenide (TAMII), graphene, MoS2, MoSe2, MoTe2, WS2, WSe2, WTe2, Hf'S2, HfSe2, ZrS2, ZrSe2, NbSe2, or ReSe2 (518N, Para. 78, Claims 2 and 23) and wherein the semiconductor substrate comprises one of an semiconductor-on-insulator (SOI) substrate or a bulk semiconductor substrate (509, Fig. 5A, Para. 74).

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


13.	Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Bayram et al. [US PGPUB 20180083133] (hereinafter Bayram).

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Bayram.
Regarding claim 9, Li teaches the limitations of claim 1 upon which claim 9 depends.
Li teaches wherein the at least one layer of 2D material extends across an entirety of the channel region (506L, Fig. 5A, Para. 77).
	Li does not specifically teach wherein the source region is substantially free of the at least one layer of 2D material and wherein the drain region is substantially free of the at least one layer of 2D material.
	Bayram teaches wherein the source region is substantially free of the at least one layer of 2D material (114, Fig. 1D) and wherein the drain region is substantially free of the at least one layer of 2D material (116, Fig. 1D).
	In view of such teaching by Bayram, it would have been obvious to a person of ordinary skill in the art at the time of the invention to include the alternative interface structure of Li where the 2D slabs and channel region are surrounded by epitaxial source/drain regions to the structure of Bayram where the material of the channel terminates at raised source/drain regions such that the source and drain regions, being substantially free of at least one layer of two-dimensional material, to control device parameters such as electrical conductivity between the source, drain and gate structures; i.e. gate-contact-induced electric field effect.

15.	Regarding claim 10, the modified invention of Li teaches the limitations of claim 9 upon which claim 10 depends.
The modified invention of Li teaches the planar transistor device of claim 9, further comprising a first region of epi semiconductor material positioned in the source region (521L, Fig. 5A) and a second region of epi semiconductor material positioned in the drain region (521L, Fig. 5A), wherein the first region of epi semiconductor material conductively contacts a first edge of the at least one layer of 2D material (wherein the lower source/drain region [514LS] contacts the edge of 2D layers 510N(1)-(3); Fig. 5A, Para. 76-77) and the second region of epi semiconductor material conductively contacts a second edge of the at least one layer of 2D material (wherein the lower drain/source region [514LD] contacts the edge of 2D layers 510N(1)-(3); Fig. 5A, Para. 76-77).
Furthermore, Bayram teaches comprising a first region of epi semiconductor material positioned in the source region (120A, Fig. 1D) and a second region of epi semiconductor material positioned in the drain region (120B, Fig. 1D), wherein the first region of epi semiconductor material conductively contacts a first edge of the at least one layer of 2D material (first edge of layers 106A, 106B, and 106C, Fig. 1D) and the second region of epi semiconductor material conductively contacts a second edge of the at least one layer of 2D material (second edge of layers 106A, 106B, and 106C, Fig. 1D).
In view of such teaching by Bayram, it would have been obvious to a person of ordinary skill in the art at the time of the invention to include the structure taught in Li wherein the separate semiconductor material areas in contact with the ends of the 2D layers comprising the similar teaching of Bayram wherein the drain and source region epi semiconductor structures are also structurally separated with the ends of the 2D material in the channel region in contact with the source and drain 

16.	Regarding claim 11, the modified invention of Li teaches the limitations of claim 10 upon which claim 11 depends.  
The modified invention of Li teaches the planar transistor device of claim 10 wherein the at least one layer of 2D material comprises a plurality of layers of 2D material positioned in a vertically stacked arrangement (510N(1)-(3), Fig. 5A, Para. 78) and wherein the first and second regions of epi semiconductor material (521L, Fig. 5A, Para. 76) are positioned on and in contact with the substantially planar surface of the semiconductor substrate.
It is noted that Li teaches, the first and second regions of epi semiconductor material are positioned on and in contact with the substantially planar surface of the isolation layer, wherein the isolation layer (wherein may be made of silicon; or same material as the substrate) is on the semiconductor substrate.  Furthermore, a semiconductor substrate may comprise an isolation layer.
The modified invention of Li does not specifically teach wherein the first and second regions of epi semiconductor material are positioned on and in contact with the substantially planar surface of the semiconductor substrate.
Referring to the invention of Bayram, Bayram teaches wherein at least one layer of material comprises a plurality of layers of material positioned in a vertically stacked arrangement (106A-C, Fig. 1D), and the first and second regions of semiconductor material (120A and 120B, Fig. 1D) are positioned on and in contact with the substantially planar surface of the semiconductor substrate (102, Fig. 1D).
In view of such teaching by Bayram, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the teachings of Li comprising the teaching of Bayram to have the vertically stacked arrangement of layers within the channel region to control current flow with 

17.	Regarding claim 12, the modified invention of Li teaches the limitations of claim 10 upon which claim 12 depends.  
The modified invention of Li teaches the planar transistor device of claim 10, further comprising a first source/drain contact structure (530LS, Fig. 5A, Para. 77) that is conductively coupled to the first region of epi semiconductor material (521L, Fig. 5A, Para. 77) and a second source/drain contact structure (530LD, Fig. 5A, Para. 77) that is conductively coupled to the second region of epi semiconductor material (521L, Fig. 5A, Para. 77).

18.	Regarding claim 19, Li teaches;
a planar transistor device comprising a gate having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 5A, Para. 80), the transistor comprising: a gate structure (508U, 508L, Fig. 5A) positioned above a semiconductor substrate (509, Fig. 5A), the semiconductor substrate comprising a substantially planar upper surface (Fig. 5A); a sidewall spacer (524LS and 524LD Fig. 5A, Para. 77), positioned adjacent the gate structure (522L, Fig. 5A, Para. 77); a channel region (506U, 506L, Fig. 5A); 
a source region (514LS, Fig. 5A, Para 76); 
a drain region (514LD, Fig. 5A, Para 76); 
at least one layer of a two-dimensional (2D3) material that is positioned under the gate structure and the sidewall spacer (510N(1)-(3), Fig. 5A), 

across an entire length of the at least one layer of 2D material in the gate length direction (as seen in Fig. 5A) and 
across an entire width of the at least one layer of 2D material in the gate width direction (as seen in Fig. 5B), 
wherein the substantially planar upper surface and the substantially planar bottom surface of the at least one layer of 2D material are positioned approximately parallel to a the substantially planar upper surface of the semiconductor substrate ([510N(1)-(3), Fig. 5A, Para. 78], where the cross sectional view in Fig. 5B shows another perspective of the said structural arrangement); 
and first and second regions of epi semiconductor material (521L, Fig. 5A, Para. 76) positioned in the source region and the drain region, respectively, 
wherein the first region of epi semiconductor material (521L, Fig. 5A, Para. 76) conductively contacts a first edge of the at least one layer of 2D material, the second region of epi semiconductor material conductively contacts a second edge of the at least one layer of 2D material (wherein the lower source/drain region [514LS] contacts the edge of 2D layers 510N(1)-(3); Fig. 5A, Para. 76-77) 
and the second region of epi semiconductor material conductively contacts a second edge of the at least one layer of 2D material (wherein the lower drain/source region [514LD] contacts the edge of 2D layers 510N(1)-(3); Fig. 5A, Para. 76-77) and wherein the first and second regions of epi semiconductor material (521L, Fig. 5A, Para. 76).
It is noted that Li teaches, the first and second regions of epi semiconductor material are positioned on and in contact with the substantially planar surface of the isolation layer, wherein the 
Li does not specifically teach;
wherein the source region is substantially free of the at least one layer of 2D material and wherein the drain region is substantially free of the at least one layer of 2D material; and 
wherein the first and second regions of epi semiconductor material are positioned on and in contact with the substantially planar upper surface of the semiconductor substrate.
Referring to the invention of Bayram, Bayram teaches wherein the source region is substantially free of the at least one layer of 2D material (114, Fig. 1D,) and wherein the drain region is substantially free of the at least one layer of 2D material (116, Fig. 1D); and
the first and second regions of semiconductor material (120A and 120B, Fig. 1D) are positioned on and in contact with the substantially planar surface of the semiconductor substrate (102, Fig. 1D).
In view of such teaching by Bayram, it would have been obvious to a person of ordinary skill in the art at the time of the invention to change the structure of Li where the 2D slabs are surrounded by epitaxial source/drain regions to the structure of Bayram where the material of the channel terminates at raised source/drain regions such that the source and drain regions being substantially free of at least one layer of two-dimensional material to control device parameters such as electrical conductivity between the source, drain and gate structures.  Furthermore, by having the first and second regions of semiconductor material changed from being on and in contact with an isolation layer to on and in contact with the semiconductor substrate to increase quality control over capacitance and power consumption, current leakage, temperature dependent properties dependent on doping and material contacts, and other electrical properties (see MPEP §2144.07).  

Allowable Subject Matter

19.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 18, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious “wherein each of the plurality of layers of 2D material have a periodic crystallographic pattern, wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819    
/D.W.H./                                                                                                                                                                                                 02/18/2021